DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinader et al (US 2006/0223021).
Regarding claim 1, Cinader discloses an indirect bonding tray (tray 30) comprising a well sized and configured to house a bite turbo (a cavity 28 in the area within the matrix material 40 of the tray 30 that holds the dental appliance 34, where the matrix is disclosed as fully surrounding the appliance 34 as set forth in par 67 and figures 6-7, and par 53 discloses the orthodontic appliance 34 can be a bracket or a buccal tube, lingual sheaths, button and/or bondable bite opener, as such the cavity is interpreted as sized and configured to hold a dental appliance such as or equivalent to a bite turbo; the applicant is reminded that the limitation does not positively recite the bite turbo, furthermore the matrix material 40 which defines the cavity 28 is moldable/curable as recited in par 69 and as such can be both sized and configured to fit any dental appliance such as a bite turbo), the indirect bonding tray (30) configured to facilitate transferring the bite turbo to a patient's tooth (par 75 discloses the use of the tray 30 to place the dental appliance 34 on the corresponding tooth/teeth of the patient) and the bite turbo configured to aid in functional tooth movement to facilitate crossbite or sagittal correction after transfer to the patient's tooth (applicant is reminded that the claim fails to positively recite the bite turbo, and as such the limitation does not further limit the indirect bonding tray of the claimed invention, however the prior art discloses the use of a bite opener which can be used to facilitate crossbite or sagittal correction).
Regarding claim 2, Cinader discloses the indirect bonding tray (30) is composed of a single piece, sections, or sections for individual teeth (tray 30 is a single piece, as discussed in abstract is position over the patient’s teeth in the oral cavity during bonding procedures).
Regarding claim 4, Cinader discloses the indirect bonding tray (30) is digitally designed and 3D printed (applicant is advised that statement “digitally designed and 3D printed” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113, furthermore par 40-42 disclose the use of digital data to create the replica to build the tray).
Regarding claim 5, Cinader discloses  the indirect bonding tray (30) is fabricated using a moldable material on a digitally designed, 3D printed bonding model with non-functional placeholders for orthodontic brackets, bite turbos, and/or orthodontic auxiliaries (par 59 discloses the tray is composed of materials such as polycarbonate or PETG which both can be moldable formed, additionally the tray 30 includes matrix material 40 that is moldable as set forth in par 69, with regard to the statement “is fabricated using a moldable material on a digitally designed, 3D printed bonding model with non-functional placeholders for orthodontic brackets, bite turbos, and/or orthodontic auxiliaries” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
Regarding claim 6, Cinader discloses  the indirect bonding tray is fabricated using a moldable material on a physical or 3D printed bonding model that has temporarily placed functional orthodontic brackets, bite turbos, and/or orthodontic auxiliaries (par 59 discloses the tray is composed of materials such as polycarbonate or PETG which both can be moldable formed, additionally the tray 30 includes matrix material 40 that is moldable as set forth in par 69, with regard to the statement “is fabricated using a moldable material on a physical or 3D printed bonding model that has temporarily placed functional orthodontic brackets, bite turbos, and/or orthodontic auxiliaries” is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
Regarding claim 7, Cinader discloses the indirect bonding tray is configured to transfer one or more orthodontic brackets and/or orthodontic auxiliaries to any tooth surface (par 53 discloses the orthodontic appliance 34 can be a bracket or a buccal tube, lingual sheaths, button and/or bondable bite opener, as such the cavity is interpreted as sized and configured to hold a dental appliance). 
Regarding claim 9, Cinader discloses  the indirect bonding tray (30) comprises a plurality of wells sized and configured to transfer bite turbos (pockets or cavities 28, which are disclosed in par 46 as being shaped complimentary to the desired orthodontic appliance) that are configured to be digitally designed to vary in size and shape based on an amount of bite opening or functional correction (the limitation, “configured to be digitally designed to vary in size and shape based on an amount of bite opening or functional correction” is configured a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113; furthermore par 40-41 discloses the use of digital data to obtain the replica used to create the dental tray 30). 
Regarding claim 10, Cinader discloses the indirect bonding tray (30) is configured transfer orthodontic brackets, bite turbos, and orthodontic auxiliaries composed of any material (par 54 discloses different appliances can be made of any suitable material, wherein the composition of the appliance would not modify the structure of the bonding tray).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cinader et al as applied to claim 1 above, and further in view of Tong et al (US 2018/0153651).
Regarding claim 3, Cinader disclose the claimed invention as set forth above in claim 1 and further discloses the section of the indirect bonding tray (30) being shaped to fit in a position of the teeth (abstract), but fails to disclose the indirect bonding tray is composed of sections that vary in size, position, number of sections and number of teeth per section
However, Tong teaches sectional indirect bonding trays (par 37) which can be applied to a select subset of teeth for one or more trays corresponding in size (par 41) for the purpose of performing replacements or for subsequent placement of brackets that were infeasible to place as described elsewhere, i.e. a single U shaped bonding tray (par 41).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cinader to have the indirect bonding tray is composed of sections that vary in size, position, number of sections and number of teeth per section as disclosed by Tong for the purpose of performing replacements or for subsequent placement of brackets that were infeasible to place as described elsewhere, i.e. a single U shaped bonding tray.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772